Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 02/17/2021. Claims 65, 72, and 78 have been amended.  Claims 85 and 86 have been added. Currently pending for review are Claims 65-68, 70-74, 76-81, and 83-86.
Response to Amendment
Regarding the Specification and Drawing Objections made in the Office Action filed on 11/19/2020. Amendments/Remarks & Arguments filed by Applicant on 02/17/2021 correct the objection and/or are persuasive. Therefore, the Specification and Drawing Objections made in the Office Action filed on 11/19/2020 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 11/19/2020. Amendments/Remarks & Arguments filed by Applicant on 02/17/2021 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 11/19/2020 has been withdrawn unless otherwise indicated below.
Regarding the Double Patenting Rejections made in the Office Action filed on 11/19/2020. Amendments/Remarks & Arguments filed by Applicant on 02/17/2021 correct the rejection and/or are persuasive. Therefore, the Double Patenting Rejections made in the Office Action filed on 11/19/2020 
Information Disclosure Statement
The information disclosure statement filed 02/19/2019 and 05/19/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of the non-patent literature “Go Lead Shot Bags” are required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 65, 66, 68, 70-78, 80, 81, and 83-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elmer's Therapeutic Weights (Pub. 1995) in view of Cook (US 20090253560) and E.L. Tarbox (US 3528652), further in view of Wang (US 7101314).
Regarding Claims 65, 69,70, and 71, Elmer’s Therapeutic Weights teaches a plurality of exercise articles, each of the plurality of exercise articles comprising:                     a body including:                          a first panel of an elastomeric material; and                          a second panel of an elastomeric material (Refer to the description of Elmer's Therapetic Weights..The Office takes the position that foam has some elastomeric properties);
    PNG
    media_image1.png
    105
    323
    media_image1.png
    Greyscale
                     wherein the first and second panels are adhered together at an outward seam, the outward Refer to the description of Elmer’s weights below to teach, wherein the panels are stitched together via a double zig-zag pattern..In so much as Applicant claims that the double nonlinear pattern is a zig-zag); and
    PNG
    media_image2.png
    113
    242
    media_image2.png
    Greyscale

                    wherein the first and second panels of a first of the plurality of exercise articles comprises first and second panels having a larger outer diameter than the first and second panels of a second of the plurality of exercise articles and wherein the second of the plurality of exercise articles has a weight of at least eight pounds and the first of the plurality of exercise articles has a weight of at least twelve pounds (Refer to the description of Elmer’s weights to teach a plurality of weights having weights from l/2lb to 20lbs, wherein the panels are stitched together).                  Elmer fails to teach wherein the elastomeric material is formed of a neoprene laminate. Cook teaches a weight belt made of a neoprene laminated elastomeric material (Refer to Cook Paragraph [0007]:” The Uni-Vest.TM.'s belting system has a front panel with loop material running across the panel. The belts are made of a nylon knit laminated onto a neoprene rubber sheet, are connected to the back of the vest and wrap around the left and right side from the back to the front.”). Cook is analogous with Applicants invention in that they both teach weights with panels and therefore it would have been Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]
                   Elmer's does not expressly disclose that the outward seam of the first and second panels are outward-facing seams and is capable of having a granular fill material disposed within the interior volume. Tarbox teaches weighted exercise devices comprising panels which are stitched together at an outward-facing seam, the outward-facing seam formed by double-stitching near a periphery of the body to form an interior volume, comprising a fill material 14 of metal (Refer to Tarbox Fig. 2 below Col 2 Lines 3-8). 
    PNG
    media_image3.png
    233
    367
    media_image3.png
    Greyscale
            Elmer and Tarbox are analogous with Applicants invention in that they both teach weighted devices and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device or Elmer's to be in view of Tarbox such that the first and second panels Refer to Wang Figs. 1-12 Abstract: The invention consists of steel-bead weighted facial exercise weights designed in varying shapes, sizes, and weights.). The Office takes the position that such shapes are not considered critical since Applicant indicates that a variety of shapes are possible, and therefore such modifications of changes in shape would have been merely a matter of design choice and does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 IV. CHANGES IN SIZE SHAPE OR SEQUENCE OF ADDING INGREDIENTS.
 Regarding Claims 66 and 68, Elmer’s in view of Cook, Tarbox, and Wang continues to teach further including a capping material adhered to the outward-facing seam, wherein the capping material is adhered to the outward-facing and wherein the capping material is adhered to the outward-facing Refer to Elmer to depict that there is a black capping about the edges of the weight and further Tarbox Figs. 1-2 to depict a capping material with cross-stitching over the seam of the panels and Tarbox Fig. 2 to depict that the capping material is attached to the outward facing seam via cross-stitching (zig-zag) in so much as Applicant has shown). The Office takes the position that such modification of the device of Elmer to be in view of Tarbox to provide an additional cross-stitching seam to attach the capping material would have been obvious to provide a protective covering for the edges of the panels, and to prevent the seams from coming apart since Tarbox shows that such multiple stitchings for the seams are suitable to increase strength to reduce separation of the panels.
Regarding Claims 72, 76-78, 80, and 83-84, Elmer’s Therapeutic Weights teaches a plurality of exercise articles, each of the plurality of exercise articles comprising:                     a body including:                          a first panel of an elastomeric material; and                           a second panel of an elastomeric material (Refer to the description of Elmer's Therapetic Weights..The Office takes the position that foam has some elastomeric properties);
    PNG
    media_image1.png
    105
    323
    media_image1.png
    Greyscale
                     wherein the first and second panels are adhered together at an outward seam, the outward seam formed by double-stitching near a periphery of the body to form an interior volume, the double-stitching following a generally nonlinear pattern of zig zag stitching (Refer to the description of Elmer’s weights below to teach, wherein the panels are stitched together via a double zig-zag pattern..In so much as Applicant claims that the double nonlinear pattern is a zig-zag); and
    PNG
    media_image2.png
    113
    242
    media_image2.png
    Greyscale

                    wherein the first and second panels of a first of the plurality of exercise articles comprises first and second panels having a larger outer diameter than the first and second panels of a second of the plurality of exercise articles and wherein the second of the plurality of exercise articles has a weight of at least eight pounds and the first of the plurality of exercise articles has a weight of at least twelve pounds (Refer to the description of Elmer’s weights to teach a plurality of weights having weights from l/2lb to 20lbs, wherein the panels are stitched together).                   and a color coding corresponding to the weight of the exercise article (Refer to Elmer below to depict each weight has a different color and label to identify weight);
    PNG
    media_image4.png
    445
    646
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    90
    317
    media_image5.png
    Greyscale

                                Elmer’s in view of Tarbox would appear to teach a polyhedral weighted article (Refer to Elmer’s depicting a rectangular shape) however if Applicant is not convinced that Elmer teaches the first and second panels are generally circular, ellipsoidal, polyhedral, tetrahedral, pentahedral, hexahedral, prismatic, torroidal, or spherical. Wang teaches a weighted article comprising panels which are stitched together and wherein Wang teaches that such device comes in a variety of shapes and sizes (Refer to Wang Figs. 1-12 Abstract: The invention consists of steel-bead weighted facial exercise weights designed in varying shapes, sizes, and weights.). The Office takes the position that such shapes are not considered critical since Applicant indicates that a variety of shapes are possible, and therefore such modifications Refer to MPEP 2144.04 IV. CHANGES IN SIZE SHAPE OR SEQUENCE OF ADDING INGREDIENTS.                   Elmer's does not expressly disclose that the outward seam of the first and second panels are outward-facing seams and having a granular fill material disposed within the interior volume. Tarbox teaches weighted exercise devices comprising panels which are stitched together at an outward-facing seam, the outward-facing seam formed by double-stitching near a periphery of the body to form an interior volume, comprising a granular fill material 14 of metal (Refer to Tarbox Fig. 2 below Col 2 Lines 3-8). 
    PNG
    media_image3.png
    233
    367
    media_image3.png
    Greyscale
            Elmer and Tarbox are analogous with Applicants invention in that they both teach weighted devices and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device or Elmer's to be in view of Tarbox such that the first and second panels are adhered together at an outward-facing seam and the interior volume is filled with a granular filler material of metal since such weighted articles comprising fill materials are common and known in the Refer to Wang Figs. 1-12 Abstract: The invention consists of steel-bead weighted facial exercise weights designed in varying shapes, sizes, and weights.). The Office takes the position that such shapes are not considered critical since Applicant indicates that a variety of shapes are possible, and therefore such modifications of changes in shape would have been merely a matter of design choice and does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 IV. CHANGES IN SIZE SHAPE OR SEQUENCE OF ADDING INGREDIENTS.
Regarding Claims 73, 74, and 81, Elmer’s in view of Cook, Tarbox, and Wang continues to teach further including a capping material adhered to the outward-facing seam and wherein the capping material is adhered to the outward-facing seam by cross-stitching (Refer to Elmer to depict that there is a black capping about the edges of the weight and further Tarbox Figs. 1-2 to depict a capping material with cross-stitching over the seam of the panels and Tarbox Fig. 2 to depict that the capping material is attached to the outward facing seam via cross-stitching (zig-zag) in so much as Applicant has shown). The Office takes the position that such modification of the device of Elmer to be in view of Tarbox to provide an .
Allowable Subject Matter
Claims 67, 85, and 86 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. Based on amendments filed on 02/17/2021 to change the scope of the claims, a new grounds of rejection has been disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784